internal_revenue_service department of the treasury index no -00 washington dc contact person telephone number in reference to l date op e ep t jan attn legend plan x union m company n dear this is in response to your request for a ruling dated paid which concerns whether certain supplemental payments their beneficiaries are eligible rollover distributions under sec_402 in connection with your request your authorized representative submitted the facts and representations described below of the internal_revenue_code the code retired participants from plan to or x is plan x a jointly-trusteed collectively-bargained multi- employer pension benefits to retired participants pursuant to collectively bargained wage agreements negotiated between various unions associated with union m and various employers plan x was effective on pension_plan provides defined benefit that qualified under sec_401 of the code your authorized representative asserts that plan x is plan x presently covers approximately active employees at most of the plan x participants are employed by either company n or by a trucking company as either truck drivers or warehousemen package handlers companies plan x currently pays benefits to their the monthly benefits range from less than dollar_figure to and or retirees beneficiaries more than dollar_figure plan x provides that benefits thereunder will paid as with appropriate spousal be either joint and survivor annuities or consent s life_annuities page to prior the of trustees plan for example in authorized thirteenth or supplemental checks using various formulas to provide higher supplements to retirees who receive lower monthly benefits dollar_figure was divided among all retirees and beneficiaries who received benefits as of december formula provided that each payee or distributee received one point for each full year that he or she had either been retired or had been receiving survivor benefits and one point for each full dollar_figure below a monthly benefit level of dollar_figure each point was worth dollar_figure the have xx in a to all the took retired form of supplement participants the trustees of plan x authorized the payment of their beneficiaries payable as soon as administratively feasible the supplement in benefits weighted toward those payees or distributees who received the lowest annual pensions the trustees authorized a supplement of dollar_figure the supplement was dollar_figure for those individuals who retired between and finally the supplement was dollar_figure for those individuals who retired between and these amounts have been revised to in regulations cited below for those participants who retired prior comply with limitations a one-time increase percent found dollar_figure and and the to based on the above facts and representations you authorized following representative request the your ruling through letter the supplements authorized in june under plan x referenced above under sec_402 paid to annuitants a one-time increase in benefits are not eligible rollover distributions in the form of of the code the that term provides generally with respect to your ruling_request sec_402 of the code rollover_distribution means any distribution to all a portion of the balance_to_the_credit of the employee in a qualified_plan except that such term does not include any distribution that is one of a series of substantially_equal_periodic_payments not less or life expectancy joint life expectancies designated_beneficiary or for a specified period of at least ten years this section further provides that not include a distribution required under sec_401 annually the employee or employee life or employee’s eligible an employee of the term also does the lives frequently the and joint than over made the the of or of section tax regulations the regulations provides that whether a series of income federal the q a-5 a c -2 of page payments is a series of substantially_equal_periodic_payments over a specified period is determined at the time payments begin and by following the principles of sec_72 a iv of the code without regard to contingencies or modifications that have not yet occurred sec_1_402_c_-2 q a-5 c of the regulations provides that if the amount of the payments changes so that subsequent payments are not substantially equal to prior payments a new determination must be made as to whether the remaining payments are substantially_equal_periodic_payments made over the requisite period sec_1_402_c_-2 q a-6 a of the regulations provides that a payment is treated as independent of the payments in a series of substantially equal payments and thus not part of the series if the payment other_payments in an eligible_rollover_distribution if not otherwise excepted from the definition of eligible_rollover_distribution is substantially larger or smaller than the series an independent payment is it the is of a benefit payment defined supplemental sec_1_402_c_-2 q a-6 b a from the regulations provides that to annuitants for example retirees or beneficiaries will be treated as part of a series of substantially equal payments rather than as an independent payment provided that a benefit increase for annuitants the amount of the supplement is determined in a consistent manner for all similarly situated annuitants the supplement are otherwise receiving payments that would constitute substantially_equal_periodic_payments and the aggregate supplement is less than or equal to the greater of ten percent of the annual rate of payment for the annuity or dollar_figure or any higher amount prescribed by the commissioner in revenue rulings notice and other published guidance to annuitants who the supplement is plan paid is x as plan either joint series the monthly distributions paid to retirees and beneficiaries under or life_annuities constitute a periodic_payments the supplements referenced above which are the subject matter of this letter_ruling are only payable in connection with the payment of the annuities to retirees or their beneficiaries and are designed to augment the value of the furthermore your authorized representative asserts the supplements does not exceed the limitations of sec_1 c -2 q a-6 b the and survivor annuities of substantially equal annuities that regulations annuitant amount and any the the for of of vg page u q supplements are paid from a defined_benefit_plan facts be treated as part substantially_equal_periodic_payments made period under sec_402 the supplements will of the code over of based on these a series of requisite the accordingly based on the above facts and representations we conclude as follows the supplements authorized in june under plan x referenced above under sec_402 paid to annuitants a one-time increase in benefits are not eligible rollover distributions in the form of of the code this ruling is based on the assumption that plan x is qualified under sec_401 of the code a copy of this letter representative pursuant to office is being sent to a power_of_attorney on your authorized in this file sincerely ps once u hope frances v sloan chief employee_plans technical branch
